Citation Nr: 0831994	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  07-07 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to reimbursement by the Department of Veterans 
Affairs (VA) for the cost of non-VA medical treatment on June 
21, 2006, at Strong Memorial Hospital.



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The veteran had unverified active service from July 1966 to 
July 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2006 and January 2007 
determinations of the Department of Veterans Affairs Medical 
Center (VAMC) in Canandaigua, New York.


FINDINGS OF FACT

1.  The veteran has not been awarded service connection for 
any disability.

2.  The veteran incurred private medical expenses due to 
treatment on June 21, 2006, at Strong Memorial Hospital for 
care.

3.  The veteran was not hospitalized at a VA facility prior 
to his transport to Strong Memorial Hospital for emergency 
treatment, and the evidence does not reveal that VA approved 
a request for prior authorization for the medical services in 
question.

4.  The evidence establishes that the Emergency Associates 
(on behalf of the veteran) did not file for reimbursement of 
the veteran's medical treatment until November 2006, over 90 
days after he was discharged from Strong Memorial Hospital in 
June 2006 and over 90 days after receiving Tricare's payment 
voucher in July 2006.

5. The veteran had not been under treatment at a VA facility 
for over 24 months prior to his treatment in June 2006.

6. The care was not authorized by a VA physician.



CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical 
expenses incurred June 21, 2006, at Strong Memorial Hospital, 
have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 
2002); 38 C.F.R. §§ 17.54, 17.120, 17.130, 17.132, 17.1000-
1008 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law with significant changes in VA's duty to notify and 
assist. Regulations implementing the VCAA have also been 
published.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  There is no indication in the VCAA that Congress 
intended the act to revise the unique, specific claim 
provisions of Chapter 17, Title 38 of the United States Code.  
See 38 C.F.R. §§ 17.123-17.132; see also Barger v. Principi, 
16 Vet. App. 132, 138 (2002).  In the circumstances of this 
case, there is no further duty to notify or to assist.  
Notwithstanding this determination, the veteran was provided 
with VCAA notice with respect to this appeal in January 2007.

Laws and Regulations

Under 38 U.S.C.A. § 1728, generally, in order to be entitled 
to payment or reimbursement of medical expenses incurred at a 
non-VA facility, a claimant must satisfy three conditions.  
There must be a showing that three criteria are met: (a) The 
care and services rendered were either: (1) for an 
adjudicated service-connected disability, or (2) for a non-
service-connected disability associated with and held to be 
aggravating an adjudicated service-connected disability, or 
(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service- 
connected disability, or (4) for any injury, illness, or 
dental condition in the case of a veteran who is 
participating in a rehabilitation program and who is 
medically determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. § 
17.47(i) (formerly § 17.48(j) (2000)); and (b) The services 
were rendered in a medical emergency of such nature that 
delay would have been hazardous to life or health; and (c) No 
VA or other Federal facilities were feasibly available and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  See 38 U.S.C.A. § 1728; 38 
C.F.R. § 17.120 (2007); see also Zimick v. West, 11 Vet. App. 
45, 49 (1998).

The Veterans Millennium Health Care and Benefits Act, which 
became effective in May 2000, also provides general authority 
for reimbursement for the reasonable value of emergency 
treatment furnished in a non-VA facility to those veterans 
who are active VA health-care participants (i.e., enrolled in 
the annual patient enrollment system and recipients of a VA 
hospital, nursing home, or domiciliary care under such system 
within the last 24-month period) and who are personally 
liable for such non-VA treatment and not eligible for 
reimbursement under the provisions of 38 U.S.C.A. § 1728.  
See 38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-1008 
(2007).

Pursuant to 38 C.F.R. § 17.1004, to receive payment or 
reimbursement for emergency services, a claimant must file a 
claim within 90 days after the latest of the following: (1) 
July 19, 2001; (2) the date that the veteran was discharged 
from the facility that furnished the emergency treatment; (3) 
the date of death, but only if the death occurred during 
transportation to a facility for emergency treatment or if 
the death occurred during the stay in the facility that 
included the provision of the emergency treatment; or (4) the 
date the veteran finally exhausted, without success, action 
to obtain payment or reimbursement for the treatment from a 
third party.  See 38 C.F.R. § 17.1004(d) (2007). 



Factual Background and Analysis

The appellant is seeking entitlement to payment or 
reimbursement from VA concerning the medical expenses 
incurred on June 21, 2006, at Strong Memorial Hospital.

A review of the record reveals that in November 2006, VA 
received medical bills that Emergency Associates (filing 
information on the veteran's behalf) submitted for payment 
related to the care in question, specifically a bill from 
Strong Memorial Hospital.  Thereafter, in January 2007, 
Emergency Associates informed VA that they had billed Tricare 
first without knowing of the veteran was associated with VA 
as well as submitted a Tricare Summary Payment Voucher that 
reflected a date of remittance as July 28, 2006.

The record reflects that payment for the medical care 
rendered on June 21, 2006, was denied by VA in November 2006 
and January 2007 on the basis that the claim was not filed 
within the 90-day filing period after the date that the 
veteran was discharged from the facility that furnished the 
care in question or within the 90-day filing period after the 
date that the veteran finally exhausted, without success, 
action to obtain payment or reimbursement for the treatment 
from a third party.

The care rendered to the veteran June 2006 was not for a 
service-connected disability.  Moreover, it does not appear 
from the record that the veteran has been awarded service 
connection for any disorder or disability at any time.  Thus, 
this disability was clearly not noted to be associated with 
and/or aggravating a service-connected disability.  The 
veteran also does not have a total service-connected 
disability permanent in nature, and the record does not 
reflect that this was an injury, illness, or dental condition 
in the case of a veteran who was participating in a 
rehabilitation program and who was medically determined to be 
in need of hospital care or medical services for reasons set 
forth in 38 C.F.R. § 17.47(i).  Unfortunately, the veteran 
does not meet even one requirement for 38 U.S.C.A. § 1728.  
As all three criteria must be met in order to establish 
entitlement to reimbursement for medical expenses under 38 
U.S.C.A. § 1728, the veteran cannot establish reimbursement 
under this statute.  See Zimick v. West, 11 Vet. App. at 45, 
49.

As Emergency Associates (on behalf of the veteran) filed the 
claim in November 2006 over 90 days after he was discharged 
from Strong Memorial Hospital in June 2006 and over 90 days 
after receiving Tricare's payment voucher in July 2006, the 
veteran is ineligible to receive payment as set forth in 38 
C.F.R. § 17.1004(d).  Additionally, the record as developed 
reflects that the veteran was not an active VA health-care 
participant as defined by statute, as he had not been a 
recipient of VA hospital, nursing home, or domiciliary care 
under the annual patient enrollment system within 24-month 
period prior to the June 2006, treatment, as required by 38 
U.S.C.A. § 1725.  

Thus, as a matter of law and regulation, the veteran is not 
entitled to payment or reimbursement for emergency treatment 
as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 
429-30 (1994) (holding that plain statutory language is 
applied unless it creates absurd results).  The Board is 
specifically prohibited from granting benefits that are not 
authorized by law, regulation, precedent decision of VA 
General Counsel, or instruction from the Secretary of VA.  
See 38 U.S.C.A. § 7104(c) (West 2002).


ORDER

Entitlement to reimbursement by the Department of Veterans 
Affairs (VA) for the cost of non-VA medical treatment on June 
21, 2006, at Strong Memorial Hospital, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


